Citation Nr: 1031641	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2003 rating decision in which the RO denied service 
connection for residuals, low back injury.  In July 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in July 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2004.

In August 2005, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In July 2006, the Board recharacterized the claim on appeal (as 
reflected on the title page), and remanded the claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued the denial of the claim (as reflected in a February 
2009 supplemental SOC (SSOC)) and returned the appeal to the 
Board for further appellate consideration.

In May 2009, the Board again remanded the Veteran's claim to the 
RO, via the AMC, further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim (as reflected in 
a June 2010 SSOC) and returned the matter on appeal to the Board 
for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim appeal have been accomplished.

2.  Scoliosis was noted on the report of entrance examination; 
however, the medical evidence pertinent to service, and after, 
does not establish worsening of the preexisting scoliosis during, 
or as a result of, service.

3.  Although the Veteran complained of lower back pain during 
service, aside from scoliosis noted at service entry, no chronic 
back disability was shown in service, and the most persuasive 
medical opinion to address the question of whether there exists a 
medical nexus between service and the later diagnosed 
degenerative disc disease (DDD) of the lumbar spine weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are 
not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a June 2003 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The August 2003 RO rating decision reflects the initial 
adjudication of the claim after issuance of the June 2003 letter.  

An August 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the August 2006 letter, and opportunity for the Veteran to 
respond, the June 2010 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, and the report of a January 2009 VA examination.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's August 2005 Board hearing, along with 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record on the claim 
for service connection for a low back disability is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The report of the Veteran's December 1975 entrance examination 
reflects that he had a spine X-ray which revealed scoliosis.

In 1976, the Veteran's service treatment records (STRs) reflect 
that he experienced recurrent lower back pain and strain in 
November.  It was noted that the Veteran said he had not struck 
his back or had any trauma, although he had stepped off a curb 
while at boot camp.  In 1977, the STRs reflect a low back strain 
in July.  In 1980, back aches secondary to the preexisting 
curvature of the spine were recorded in January.

The report of the Veteran's September 1980 separation examination 
reflects that his spine was normal.

A July 1990 letter from M.O.T., M.D., reflects that the Veteran 
injured his back in May when he fell down a ladder while working 
as a refrigeration mechanic.  Dr. T. indicated that computed 
tomography (CT) revealed a bulge of the L4-5 disc and what 
appeared to be a small fragment disc in the neural foramen at L5-
S1 on the left side.  Dr. T. noted that the Veteran's prior 
medical history was unremarkable, and at the time, the Veteran 
denied any previous back problems.  Dr. T. further observed that 
the Veteran had a congenitally small spinal canal.

In August 1990, the Veteran underwent a lumbar laminectomy at L5-
S1 with removal of the disc.  In May 1991, Dr. T. noted that the 
Veteran initially injured his back the previous year as the 
result of a work-related injury.  At that time, the Veteran 
underwent removal of the L4-5 disc.

A March 1992 letter from P.L.P., Jr.,  M.D., Ph.D., reflects that 
the Veteran injured his back in May 1990 when he fell down a 
ladder.  In reviewing a prior magnetic resonance imaging scan 
(MRI), Dr. P. saw changes at both L4-5 and L5-S1.  The Veteran 
told Dr. P. that he was considering going back to school as he 
knew he could never go tack to the kind of heavy labor that he 
was doing before.

A March 1994 letter from Dr. T. reflects that the Veteran denied 
any symptoms in his lower back.

A May 1997 private treatment record reflects that the Veteran had 
severe chronic back pain.  The Veteran was receiving disability 
compensation from the Social Security Administration due to his 
back problems.  Another private treatment record from 
January 1998 reflects a long history of DDD.  In August 1999, the 
Veteran was diagnosed with degenerative spine disease.  

A November 1999 letter from J.W.B., M.D., reflects that the 
Veteran suffered from sharp and stabbing low back pain.  Dr. B. 
indicated that the Veteran had failed back surgery associated 
with a radicular component.

A February 2000 MRI report reflects that the Veteran had been 
involved in a motor vehicle accident.  The scan revealed a broad 
base disc bulge with overlying ligamentous thickening at L4-5, 
right paracentral disc protrusion at L5-S1, and nerve root sleeve 
thickening and clumping.  A March 2000 private treatment record 
includes a notation that the Veteran had muscle spasm and pain 
superimposed on DDD which was aggravated by the car accident.

A June 2003 letter from Dr. P. indicates that the Veteran 
suffered a serious injury to his back in boot camp shortly after 
enlisting in the military.  Dr. P. indicated that later in the 
Veteran's life, he suffered a slipped disc and had to go through 
back surgery.  Dr. P. opined that it was as likely as not that 
the Veteran's lower back trouble began with his first injury in 
the military.  Dr. P. submitted another copy of this letter in 
August 2005.

In a July 2004 letter, M.F. stated that he went to basic training 
with the Veteran in November 1976.  He recalled that the Veteran 
hurt his back after slipping on the ice.  He said that the 
Veteran complained of lower back pain and indicated that going to 
sick call did not help.

A September 2004 MRI revealed moderate to severe DDD at L4-5 and 
L5-S1 with lateral recess narrowing bilaterally.

A September 2004 letter from Dr. T. reflects that he first saw 
the Veteran in 1990.  At that time, Dr. T. said that the Veteran 
had a ruptured disc at L5-S1 due to DDD and spondylosis, which 
was chronic in nature and more likely than not pre-existed his 
visit at that time.  He opined that the Veteran's spine problems 
predated his 1990 visit and were chronic in nature.  Dr. T. said 
that the Veteran suffered an injury while in the military that 
certainly may have accelerated the degenerative changes in his 
spine.  In a September 2004 treatment note, Dr. T. further 
observed that while an in-service injury may have aggravated or 
accelerated the Veteran's degenerative disease of the spine, it 
was ten hears after his injury in service that he presented with 
symptoms.

In an August 2005 statement, T.B. said that he knew the Veteran 
since 1978.  Mr. B. indicated that the Veteran experienced back 
problems and pain from his service in the Navy for the previous 
27 years.

During his August 2005 Board hearing, the Veteran testified that 
he first injured his lower back during basic training when he 
slipped on the ice with a full sea bag.  He stated that later 
during his active service, he tripped and fell through a 
partially opened hatch and injured his leg and lower back.  He 
said that his back was treated as a sprain, and he had suffered 
from back symptoms since his time in the military.  He added that 
he was injured playing football in high school and saw a 
chiropractor before he enlisted in the military.

In August 2005, the Veteran stated that when he hurt his lower 
back in basic training, he was never X-rayed.  He said in 1980, 
he fell through a hatch and hurt his knee and back.

The report of the January 2009 VA examination reflects a review 
of the STRs, post-service treatment records, and the positive 
nexus opinions of record.  The examiner remarked that the Veteran 
said he had trouble enlisting in the military because of his 
back.  He also reviewed the Veteran's report of his in-service 
injuries.  The examiner diagnosed DDD and spondylosis of the 
lumbar spine.  He opined that it was less likely than yes that 
the Veteran's current lumbar problems were related to episodes 
that occurred in service.  He further remarked that he assumed 
that Dr. T. and Dr. P. did not have available the report that the 
Veteran came into the service with intermittent back pain, that 
he injured his back prior to service, that he did not have a lot 
of documentation of ongoing problems with his back in service, 
and that the exit physical showed a normal back with no 
complaints regarding the back.

III.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during active 
service, even though there is no evidence of such disease during 
service. This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003). The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the claim for service 
connection for a low back disability must be denied.

With regard to the Veteran's scoliosis, this disability was 
clearly noted on his December 1975 entrance examination.  The 
Board notes that a pre-existing disorder need not be symptomatic 
at entry, only noted by the examiner.  See Verdon v. Brown, 8 
Vet. App. 529, 534-535 (1996).  As such, the presumption of 
soundness with regard to scoliosis does not apply.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Nonetheless, the 
remaining question is whether the pre-existing scoliosis was 
aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board finds that the Veteran's scoliosis did 
not increase in severity during, or as a result of, service.  
Although there are notations of lower back pain in the STRs, none 
of the treatment records include comments reflecting an increase 
in severity of scoliosis.  Most significantly, the Board points 
out that during the September 1980 separation examination, the 
Veteran's spine was noted to be normal.  Hence, the medical 
evidence does not support a finding that the Veteran's scoliosis 
increased in severity during service and the presumption of 
aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

As indicated, post service, the Veteran has been diagnosed with 
DDD of the lumbar spine, however, the weight of the evidence 
establish that there is no nexus between the disability and the 
Veteran's service.

The Veteran contends that he injured his back by slipping on ice 
during basic training, and by partially falling down a hatch 
later during his active service.  He has submitted a lay 
statement in which a friend, M.F., recalled the Veteran slipping 
on the ice during basic training.  The Board points out that a 
layperson is competent to report on matters observed or within 
his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Veteran is also competent to testify about observable 
symptoms or injury residuals, such as back pain.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

In this case, although the Veteran and M.F. are competent to 
state that the Veteran experienced accidents during service, even 
if the claimed accidents occurred, the Board finds that the 
Veteran's statements concerning a continuity of symptomatology 
are not credible.  STRs from November 1976 reflect that during 
basic training, other than stepping off a curb, the Veteran 
denied striking or having any trauma to his back.  Also, STRs 
from March 1978 and May 1980 reflect that the Veteran injured his 
left knee after falling down some steps.  Neither STR reflect any 
injury to the Veteran's back.  Given that the injury to the knee 
and the accidents were clearly documented in the record during 
1978 and 1980, one would expect the STRs documenting the 
accidents would reflect a back injury if one was the result of 
either accident.  Additionally, specifically concerning the 
Veteran's assertions of a continuity of symptomatology, the Board 
points out that in July 1990, at the first post-service 
documentation of any back problems, Dr. T. observed that the 
Veteran's prior medical history was unremarkable, and at that 
time, the Veteran denied any previous back problems.  If the 
Veteran had been experiencing persistent back pain from 1980 
through 1990, it would seem reasonable that he would have 
mentioned this history to Dr. T. in July 1990 when he was seeking 
treatment for his back.  For these reasons, even if the Veteran 
experienced in-service accidents, the Board finds that the 
Veteran's statements alleging a continuity of symptomatology 
since his active service lack credibility.

Moreover, the first documented evidence of DDD of the lumbar 
spine was in 1990-nearly 10 years after the Veteran's service.  
The Board notes that the passage of many years between discharge 
from active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board also notes that there appears to be conflicting medical 
opinion evidence on the question of whether there exists a 
medical nexus between the Veteran's current low back disability 
and his military service.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the January 2009 VA examiner's 
opinion, in which he found that it was less likely than yes that 
the Veteran's current lumbar problems were related to episodes 
that occurred in service, is the most probative medical opinion 
on this point.  The examiner had clearly considered all of the 
STRs as well as post-service treatment records, as he cited 
extensively from both sources in his report.  He performed a 
thorough examination and reviewed current X-rays.  Further, he 
explained how the opinions offered by Dr. T. and Dr. P. did not 
account for the Veteran's pre-service back injury, lack of 
documentation of ongoing back problems during service, and 
separation examination which reflected a normal back with no 
complaints.

Although Dr. T. and Dr. P. have treated the Veteran regularly 
since 1990, neither of them appear to have been able to review 
the Veteran's STRs.  Although they both indicated that the 
Veteran severely injured his back during active duty, neither 
were able to cite any particular facts relating to the asserted 
in-service injury.  The Board finds that the opinions of Dr. T. 
and Dr. P. are based on a history provided by the Veteran, which 
analyzed above, lacks credibility.  As a medical opinion can be 
no better than the facts alleged by the Veteran, an opinion based 
on an inaccurate (or unsubstantiated) factual premise has 
limited, if any, probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Consequently, because that the Board does not find the Veteran's 
report of his in-service back injuries and continuity of 
symptomatology credible, it cannot attach any significant 
probative value to medical opinions that are clearly based, at 
least in part, on this report.  Therefore, these physician's 
opinions must be afforded significantly less evidentiary weight.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran, M.F., and 
T.B., as well as those advanced by the Veteran's representative, 
on his behalf, however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim turns 
on the question of medical etiology of diagnosed back disability 
(to include on the basis of aggravation of a pre- existing 
disability)-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As none of the above-named individuals is shown to be 
other than a layperson without appropriate medical training and 
expertise, none is competent to render a probative (persuasive) 
opinion on such a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for low back disability must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


